NUMBER 13-09-00551-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                    IN RE: H & H SAND AND GRAVEL, INC.
                           A TEXAS CORPORATION


                 On Relator’s Petition for Writ of Mandamus.


                          MEMORANDUM OPINION
                Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion Per Curiam
       On October 5, 2009, relator, H & H Sand and Gravel, Inc., a Texas Corporation,

filed a petition for writ of mandamus, in which it requests this Court to direct the

respondent, the Honorable Marisela Saldana, presiding judge of the 148th Judicial District

Court of Nueces County, Texas, to vacate a protective order dated June 30, 2009 in trial

court cause number 02-3448-E, styled H & H Sand and Gravel, Inc., a Texas Corporation

v. Suntide Sandpit, Inc., a Texas Corporation; Mike Hurst, individually; Phil Hurst,

individually; Erma Stilwell, individually; and City of Corpus Christi, Texas. On November

5, 2009, relator also filed a motion for temporary relief, in which it requested this Court to

stay the proceedings in trial court cause number 02-3448-E, pending disposition of the

petition for writ of mandamus.
      This Court, having examined and fully considered the petition for writ of mandamus

and documents on file, is of the opinion that the petition for writ of mandamus should be

denied. See TEX . R. APP. P. 52.8(a). Accordingly, the petition for writ of mandamus is

DENIED. Further, relator’s motion for emergency temporary relief is DENIED as moot.



                                                      PER CURIAM

Memorandum Opinion delivered and
filed this the 6th day of November, 2009.




                                            2